Citation Nr: 9905691	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-22 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a mucus retention cyst.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
April 1980, and from January 1981 to June 1993.  

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (M&ROC) in Ft. Harrison, Montana.  In January 1998, 
the Board granted service connection for sinusitis and 
remanded the issues of entitlement to service connection for 
a bilateral hand disorder, residuals of spontaneous 
pneumothoraces and a mucus retention cyst to the M&ROC for 
further development.

The record shows that the M&ROC in a February 1998 decision 
implementing the Board decision assigned a noncompensable 
disability evaluation for sinusitis.  Thereafter, in June 
1998, the M&ROC granted service connection for a bilateral 
hand disorder and residuals of spontaneous pneumothoraces 
that were each rated noncompensable.  The M&ROC advised the 
veteran by letter in February and June 1998, respectively, of 
the initial rating determinations and the veteran has not, as 
yet, filed a notice of disagreement with the initial ratings 
assigned for sinusitis, a bilateral hand disorder, or 
residuals of spontaneous pneumothoraces.  As the matter of 
service connection for these issues that was the subject of 
the veteran's appeal has been resolved as to these issues, 
the only issue now before the Board is entitlement to service 
connection for a mucus retention cyst.  


FINDING OF FACT

The claim of entitlement to service connection for a mucus 
retention cyst is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a mucus 
retention cyst is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records reflect ongoing sinus complaints 
from the mid 1970's and a sinus X-ray in 1976 reported as 
showing mucosal thickening of the maxillary sinuses.  Sinus 
radiology in February 1988 was reported as showing a mucus 
retention cyst versus polyp on the floor of the left 
maxillary sinus, and an April 1988 sinus series was reported 
as normal.  However, review of sinus radiology in April 1988 
included an assessment of small "mucoses" retention cyst 
probably benign.  

Left maxillary mucosa thickening was reported on a May 1989 
sinus study, and on another sinus series in October 1990, a 
small retention cyst at the left maxillary sinus base was 
reported.  A May 1992 sinus series again found a soft tissue 
density considered as a probable mucus retention cyst or 
polyp and computerized tomography (CT) of the paranasal 
sinuses in June 1992 was reported as showing a mucous 
retention cyst in the left maxillary sinus.  On a January 
1993 medical examination for retirement the veteran was noted 
to have had rhinoplasty in 1988 without sequelae but 
occasional symptoms secondary to mucus retention cyst.    

The record of the veteran's medical treatment since service 
shows in August 1993, A Seddon, M.D., reported an assessment 
of rhinitis for the veteran's nasal problem history that 
included a mucus cyst.

The veteran was examined by VA in October 1993.  The 
examination included the veteran's pertinent history and 
current sinus complaints.  It was noted that a sinus study 
earlier in October reported as showing normal paranasal 
sinuses was reread, and reported as showing normal paranasal 
sinuses.  The reports of subsequent VA outpatient treatment 
through 1996 are pertinently unremarkable.

In February 1996, L. Richardson, M.D., reported the veteran's 
recent history of bloody nasal dryness and left maxillary 
tenderness, and his past trouble with sinusitis.

At a M&ROC hearing in July 1996, the veteran stated that 
mucus retention cyst had been treated with antibiotics and 
had been aggravated by his sinus disorder.  He recalled a 
retention cyst had been noted in service over a period of 
several years (Transcript, inter alia, 1-4).  

In August 1996, S. Kramer, M.D., an otolaryngologist, 
reported that since service the veteran had continued to have 
intermittent symptoms suggestive of chronic and recurrent 
acute sinus disease and that his sinus symptoms had been 
helped by steroid sprays.  It was reported that current 
examination revealed clear nasal cavities with no polyps 
seen.  The clinical records corresponding to the August 1996 
letter to VA mention the veteran's history of septoplasty in 
the late 1980's and that CT in 1992 had shown some mild 
changes in all sinuses.

Sinus complaints were reported in VA outpatient treatment 
reports dated during mid and late 1997 

In March 1998 correspondence to the M&ROC, Dr. Kramer 
reported that the veteran was examined in late March and that 
in the time since the veteran's examination 1996 he had very 
little in the way of sinus symptoms to suggest recurrent 
sinus disease.  It was reported that a CT scan obtained did 
not show evidence of sinus disease.  





Dr. Kramer concluded that the veteran did not have sinus 
disease.  The CT scan of the paranasal sinuses was read as 
showing septal deviation, minimal membrane thickening or 
retained secretions in the base of the left maxillary sinus 
posteriorly, no masses or polyps and a little paradoxic curve 
about the anterior portions of the middle turbinates.  

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 



(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for a mucus 
retention cyst is not well grounded and must be denied.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim, that 
is, a claim that is plausible.  In view of the evidence, the 
Board finds that the veteran has not met this initial burden 
and that as a result there is no further duty to assist the 
veteran in regard to the development of his claim.  The Board 
in remanding the case sought to ensure the veteran was 
afforded due process in view of the information in the 
service medical records and the Board decision granting 
service connection for sinusitis.  

The Board in 1998 may have given an indication or impression 
that the claim was well grounded.  However, there was 
evidence mentioned that would reasonably have been viewed as 
probative in the determination of well groundedness.  An 
examination was requested and at the time it was not viewed 
as according more consideration than was due in the 
preliminary development under the circumstances.  

The M&ROC did complete all actions requested and the Board 
has not been alerted to evidence probative in the 
determination of a well grounded claim that has not as yet 
been obtained.  Such evidence has not been reported since 
notice was given to the veteran and his representative in 
December 1998 that the appeal was being returned to the 
Board.  The 1998 examination report contains information that 
will permit an informed determination of the issue at hand.  
Therefore, the Board finds that no additional assistance is 
required at this time.  Stegall v. West, 11 Vet. App. 268 
(1998); Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

In connection with the development of the claim, the Board 
observes that the M&ROC has obtained copies of numerous post 
service VA medical records and has made a diligent effort to 
obtain an adequate record.  The records that have been 
obtained are comprehensive and appear to cover a long period 
of post service treatment.  

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Where the determinative issue involves causation or a medical 
diagnosis, as is the case in the veteran's claim, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions, provided in 
writing and testimony, cannot constitute cognizable evidence, 
and as cognizable evidence is necessary for a well-grounded 
claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), his 
lay assertion on a matter of medical causation or etiology 
would not be entitled to any favorable presumption in the 
well-grounded determination.  

There has been no medical opinion offered that the veteran 
currently has a mucus retention cyst that could be linked to 
service or a service-connected disability.

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
diagnosis or causation, Grivois, the veteran's lay opinion is 
an insufficient basis to find his claim well grounded.  
Espiritu.  Accordingly, as a well-grounded claim must be 
supported by competent evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection must be 
denied as not well grounded.

Significant is the absence of medical evidence of a currently 
existing mucus retention cyst.  In essence, a critical 
element missing is a current diagnosis of an existing mucus 
retention cyst that in this case requires probative medical 
evidence to well ground the claim.  The veteran's assertions 
regarding the history of mucus retention cyst are noted but 
alone are not of sufficient evidentiary value to well ground 
the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  The Board must observe that mucus retention cyst has 
not been reported in medical records that cover several years 
of medical treatment after service.  It is noteworthy that VA 
radiology in 1993 was twice interpreted as not showing a 
mucus retention cyst and this was confirmed after 
reexamination in 1998 several years later.  The examiner in 
1998 concluded after examination and the radiology evidence 
that the veteran did not have sinus disease.  

The Board considered and denied the veteran's claim on the 
same ground as the M&ROC hearing officer, and the appellant 
has not been prejudiced by the decision.  The adjudication 
has accorded the appellant no greater consideration than his 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In determining the claim is 
not well grounded rather than denying the claim on the 
merits, the veteran has a lower burden to overcome in the 
event he should seek to reassert his claim should he obtain 
probative medical evidence.

The Board further finds that the M&ROC has advised the 
appellant of the evidence necessary to establish a well 
grounded claim, and the veteran has not indicated the 
existence of any post service medical evidence that has not 
already been obtained that would well ground the claim for 
service connection for mucus retention cyst.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a mucus retention cyst, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

